143 Ga. App. 212 (1977)
237 S.E.2d 692
MALLOY
v.
AETNA CASUALTY & SURETY COMPANY.
54078.
Court of Appeals of Georgia.
Submitted May 24, 1977.
Decided September 7, 1977.
Arthur P. Tranakos, for appellant.
Long, Weinberg, Ansley & Wheeler, Sidney F. Wheeler, J. M. Hudgins, IV, for appellee.
SMITH, Judge.
The trial court dismissed Malloy's original appeal because of her unreasonable and inexcusable delay in transmitting the record to this court, the delay having been caused by her failure to pay costs. Malloy filed the original notice of appeal on October 1, 1976, and, since there was no transcript to be included, the record should have been transmitted to this court within twenty days of that date. Ga. L. 1966, pp. 493, 497 (Code Ann. § 6-808 (a)). However, Malloy failed to pay costs until November 16, 1976, forty-six days after the filing of the notice of appeal, twenty-five days after the clerk mailed notice of costs to her, and thirteen days after appellee moved to dismiss her appeal. Malloy offered no reason for the delay nor did she show any abuse of discretion on the part of the trial court. We affirm. Ga. L. 1968, pp. 1072, 1074 (Code Ann. § 6-809 (b)); Little v. Thompson Co., 140 Ga. App. 238 (230 SE2d 316).
Judgment affirmed. Bell, C. J., and McMurray, J., concur.